— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered October 18, 1983, as amended October 25, 1983, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree and menacing, upon a jury verdict, and imposing sentence.
Judgment, as amended, affirmed.
The evidence at trial supported the jury’s verdict of guilt. We find no merit to the argument advanced in the defendant’s pro se brief that the conduct of the prosecutor was so improper under the circumstances as to require a new trial. The defendant failed to preserve many of his contentions for appellate review (see, People v Medina, 53 NY2d 951). In addition, any prejudice which might have resulted from the prosecutor’s improper comments generally was dissipated by curative instructions or rulings, as well as by a charge which thoroughly set forth the legal principles applicable to the case (see, People v Robinson, 83 AD2d 887).
We have considered the other contentions raised in the defendant’s pro se brief and find them to also be meritless. Lazer, J. P., Mangano, Brown and Weinstein, JJ., concur.